Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Kent Lembke (44866) on 05/18/2021.

The application has been amended as follows:










using a mobile device, obtaining identifying information from the wireless broadcasting device;
providing the identifying information to a server;
obtaining settings information, the settings information including over-the-air (OTA) programming information;
using the mobile device, writing the settings information to the wireless broadcasting device, the mobile device programming the wireless broadcast device using the OTA programming information in the settings information;
pairing the mobile device to a powerable device, the powerable device coupled to the mobile device through the wireless broadcasting device; and
powering the powerable device and the wireless broadcasting device using power source equipment coupled to the powerable device and the wireless broadcasting device using a data transmission cable, wherein, during the powering, the power source equipment only provides power to the wireless broadcasting device after applying full operating voltage to the powerable device.

8.	(Currently amended)  A mobile device, comprising:
a processor; and
a memory, coupled to the processor, the memory including instructions causing the processor to:
obtain identifying information from a wireless broadcasting device;

obtain settings information, the settings information including over-the-air (OTA) programming information,
write the settings information to the wireless broadcasting device, the mobile device programming the wireless broadcasting device using the OTA programming information in the settings information, 
pair the mobile device to a powerable device, the powerable device coupled to the mobile device through the wireless broadcasting device, [[and]]
wherein the powerable device and the wireless broadcasting device are powered using power source equipment coupled to the powerable device and the wireless broadcasting device using a data transmission cable, wherein, during the powering, the power source equipment only provides power to the wireless broadcasting device after applying full operating voltage to the powerable device, and
launch an application on the mobile device when the mobile device is within a broadcast range of the wireless broadcasting device, wherein the application communicates with the wireless broadcasting device to manipulate a feature of the powerable device.

15.	(Currently amended)  A non-transitory computer program product for pairing a mobile device to a wireless broadcasting device, comprising: a computer-readable medium, comprising: code for causing at least one processor to:
obtain identifying information from the wireless broadcasting device;
provide the identifying information to a server;

write the settings information to the wireless broadcasting device, the mobile device programming the wireless broadcasting device using the OTA programming information in the settings information; [[and]] 
pair the mobile device to a powerable device, the powerable device being coupled to the mobile device through the wireless broadcasting device and the wireless broadcasting device programmed using the OTA programming information causing the powerable device to be proximity enabled to support proximity-based applications [[.]] ; and
power the powerable device and the wireless broadcasting device using power source equipment coupled to the powerable device and the wireless broadcasting device using a data transmission cable, wherein, during the powering, the power source equipment only provides power to the wireless broadcasting device after applying full operating voltage to the powerable device.








Allowable Subject Matter
Claims 1-4, 6-10, 13-18, and 20-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 8, and 15, the combination of limitations involving, pairing a mobile device to a powerable device through a wireless broadcasting device, and during powering the powerable device and the wireless broadcast device, a power source equipment only provides power to the wireless broadcast device after applying full operating voltage to the powerable device, among other claim limitation, are non-obvious over the prior art. 
The closest prior art, WATT et al. (US 20160337945 A1), Choon et al. (US 20140215228 A1) and Thompson et al. (US 8013466 B1, submitted in IDS) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416